Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Limitation “the second antenna” lacks antecedent basis if the claim depends on claim 8.  Such claim 12 may be dependent on claim 11 where such antecedent resides.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. patent No. 9,526,101 (hereinafter referred to as ‘101). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious subsets and/or variants of one another.
Regarding claim 1, ‘101 describes a radio communication apparatus, comprising: 
a first antenna; a first duplexer; and a signal selecting unit corresponding to a frequency; 
wherein the first antenna is configured to be coupled to the first duplexer; wherein the first duplexer is coupled to the signal selecting unit; 
wherein the signal selecting unit is configured to select to couple the first duplexer to a radio frequency unit; 
wherein the radio communication apparatus is configured to receive a first carrier aggregation signal in a first TDD timeslot: 
wherein the first carrier aggregation signal comprises a first signal in a first frequency band and a second signal in a second frequency band; 
wherein the radio communication apparatus is configured to, in a second TDD timeslot, receive a third signal in the first frequency band and transmit a fourth signal in the second frequency band (claim 1, where signal selecting unit selects the first channel to receive a TTD timeslot comprising first carrier signals sent [downlink] from the duplexer to the RF unit for demodulation to becoming an analog baseband signal. Also, the RF unit modulates a second channel to receive in the SAME TDD timeslot, second carrier signals to be sent [uplink] to the signal selecting unit and then to the duplexer & antenna. This applies for each timeslot (timeslots 1 & 2)).
Regarding claim 5, ‘101 further describes:
wherein the signal selecting unit comprises a first switch and a second switch; wherein the first duplexer is configured to: 
receive the first carrier aggregation signal from the first antenna, filter the first carrier aggregation signal to divide the first carrier aggregation signal into the first signal in the first frequency band and the second signal in the second frequency band, input the first signal to the first switch, and input the second signal to the second switch (claim 1 & 2 combined).
Regarding claim 6, ‘101 further describes:
wherein the radio frequency unit comprises a first radio frequency subunit and a second radio frequency subunit; 
wherein the first switch is configured to couple the first signal from the first duplexer to the first radio frequency subunit; 
wherein the second switch is configured to couple the second signal from the first duplexer to the second radio frequency subunit; 
wherein the first radio frequency subunit is configured to receive the first signal from the first switch, and demodulate the first signal into a first analog baseband signal; 
wherein the second radio frequency subunit is configured to receive the second signal from the second switch, and demodulate the second signal into a second analog baseband signal (claim 1, describing the signal selecting unit feeding first carrier signals from [first] duplexer into the radio frequency (RF) frequency unit for demodulation, and claim 2, describing the signal selecting unit to be multiple signal selecting units (switches) & the RF unit to be multiple RF subunits, with each signal selecting subunit corresponds/mapped to a RF subunit).
Regarding claim 8, ‘101 describes:
a first radio frequency subunit configured to modulate a fourth analog baseband signal into the fourth signal in the second frequency band, and send the fourth signal to the signal selecting unit; wherein the signal selecting unit is configured to couple the fourth signal from the first radio frequency subunit to the first duplexer; wherein the first duplexer configured to receive the fourth signal from the signal selecting unit, and input the fourth signal to the first antenna (reword of claims 1-2: Claim 1 describes radio frequency (RF) unit modulates second analog baseband signals & sends to signal selecting unit, which then sends as an aggregated signal to [first] duplexer and to antenna. Claim 2 describes RF unit comprising multiple RF subunits 1 & 2 (para. 77).  So it is interpreted that RF subunit 1 modulates a [fourth] baseband signal in 1 (second) frequency band & sends such [fourth] signal to the signal selecting unit to be aggregated with other signal from other RF subunit and then be sent to the duplexer & antenna).
Regarding claim 9, ‘101 describes:
a second radio frequency subunit configured to modulate a fifth analog baseband signal into a fifth signal in the first frequency band, and send the fifth signal to the signal selecting unit; wherein the signal selecting unit is configured to couple the fifth signal from the second radio frequency subunit to the first duplexer; wherein the first duplexer is configured to receive the fourth signal and the fifth signal, filter the fourth signal and the fifth signal to combine the fourth signal and the fifth signal to obtain a second carrier aggregation signal, and input the second carrier aggregation signal to the first antenna (reword of claims 1-2: Claim 1 describes radio frequency (RF) unit modulates second analog baseband signals & sends to signal selecting unit, which then sends as an aggregated signal to [first] duplexer and to antenna. Claim 2 describes RF unit comprising multiple RF subunits 1 & 2 (para. 77).  So it is interpreted that RF subunit 2 modulates a [fifth] baseband signal in 1 (second) frequency band & sends such [fifth] signal to the signal selecting unit to be aggregated with other signal from other RF subunit and then be sent to the duplexer & antenna).
Regarding claim 10, ‘101 describes:
a first power amplifier configured to receive the fourth signal from the first radio frequency subunit and perform power amplification on the fourth signal; and a second power amplifier configured to receive the fifth signal from the second radio frequency subunit and perform power amplification on the fifth signal (claim 6).
Regarding claim 11, ‘101 describes:
a filter configured to receive a sixth signal from a second antenna, and send the sixth signal to the first radio frequency subunit; wherein the first radio frequency subunit is further configured to receive the sixth signal from the filter, and demodulate the sixth signal into a sixth analog baseband signal (claim 4, reworded).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. patent No. 9,526,101, and further in view of Takano (US 2018/0062822).
Regarding claim 2, ‘101 fails to further explicitly describe:
wherein one uplink resource and three downlink resources are included in the first and second TDD timeslots to achieve a 1:3 ratio of uplink to downlink resources.
Takano also describes wireless transmission using a TDD scheme (abstract), further describing:
wherein one uplink resource and three downlink resources are included in the first and second TDD timeslots to achieve a 1:3 ratio of uplink to downlink resources (fig. 2 & para. 62, a configuration of 2:6 (= 1:3) ratio of uplink to downlink resources for use in TDD, the resources being timeslots, para. 60).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the uplink and downlink resources in ‘101 be assigned to a 1:3 ratio as in Takano.
The motivation for combining the teachings is that this enables the link direction configuration of a terminal device to more rapidly track variations in the UL-DL traffic ratio (Takano para. 8).
Regarding claim 3, ‘101 fails to further explicitly describe:
wherein the radio communication apparatus is configured to provide a configurable combination of uplink and downlink resources across the first and second TDD timeslots.
Takano also describes wireless transmission using a TDD scheme (abstract), further describing:
wherein the radio communication apparatus is configured to provide a configurable combination of uplink and downlink resources across the first and second TDD timeslots (fig. 2 & para. 106 in view of 62, each resource can be configured using 1 in the list of configurable link direction for use in TDD, the resources being timeslots, para. 60).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the uplink and downlink resources in ‘101 be configurable TDD timeslots as in Takano.
The motivation for combining the teachings is that this enables the link direction configuration of a terminal device to more rapidly track variations in the UL-DL traffic ratio (Takano para. 8).

Claims 4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. patent No. 9,526,101, and further in view of Fernando (US 2012/0294299).
Regarding claim 4, ‘101 fails to further explicitly describe:
a second duplexer; and 
a first switch unit; 
wherein the first switch unit is disposed between the first antenna and the first and second duplexers.
Fernando also describes wireless communication for providing carrier aggregation (abstract), further describing:
a second duplexer; and a first switch unit; wherein the first switch unit is disposed between the first antenna and the first and second duplexers (fig. 2, RF switch 262 situated between antenna 206 and the first & second duplexers 266a & 266b).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention by applicant to specify that the apparatus of ‘101 to include a first switch unit between a second duplexer & the antenna as in Fernando.
The motivation for combining the teachings is that such implementation minimizes cost & size of device while minimizing its power consumption (Fernando, para. 6).
Regarding claim 15, ‘101 fails to further explicitly describe:
a second duplexer, wherein a third switch is shared by the first duplexer and the second duplexer, the third switch is configured to receive a fourth carrier aggregation signal from the first antenna, and the second duplexer is configured to receive the fourth carrier aggregation signal from the third switch.
Fernando also describes wireless communication for providing carrier aggregation (abstract), further describing:
a second duplexer, wherein a third switch is shared by the first duplexer and the second duplexer, the third switch is configured to receive a fourth carrier aggregation signal from the first antenna, and the second duplexer is configured to receive the fourth carrier aggregation signal from the third switch (fig. 2 or 3 & para. 36 or 44, [third] switch 262/362 passes a (fourth) aggregated carrier signal from [first] antenna 206/306 to second duplexer 266b/366b, wherein first duplexer 266a/366a also shares the [third] switch).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention by applicant to specify that the apparatus of ‘101 to include a second duplexer & a third switch to pass a fourth carrier aggregation signal from the first antenna as in Fernando.
The motivation for combining the teachings is that such implementation minimizes cost & size of device while minimizing its power consumption (Fernando, para. 6).

Claim 7, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. patent No. 9,526,101, and further in view of Lum (US 2016/0112073).
Regarding claim 7, ‘101 fails to further explicitly describe:
a baseband processor, configured to receive the first analog baseband signal from the first radio frequency subunit, receive the second analog baseband signal from the second radio frequency subunit, and process the first analog baseband signal and the second analog baseband signal.
Lum also describes RF circuitry for simultaneously receiving different frequency band transmission (title), further describing:
a baseband processor, configured to receive the first analog baseband signal from the first radio frequency (RF) subunit, receive the second analog baseband signal from the second radio frequency subunit, and process the first analog baseband signal and the second analog baseband signal (fig. 6 & para. 66-67, baseband processor 152 receives first & second demodulated (hence analog) baseband signals from RX1 & RX2 components of first & second transceivers 154 respectively (first and second RF units), see para. 77).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the RF circuitry of ‘101 to further comprise a baseband processor to receive first & second analogy baseband signal from first & second RF subunit as in Lum.
The motivation for combining the teachings is that this provides an improved circuitry for routing signals between RF transceiver ports and antenna structures in the wireless device (Lum, para. 8).
Regarding claim 12, ‘101 fails to further explicitly describe:
a filter; and
a second radio frequency subunit; 
wherein the filter is configured to receive a third carrier aggregation signal from the second antenna, filter the third carrier aggregation signal to divide the third carrier aggregation signal into a sixth signal and a seventh signal, send the sixth signal to the first radio frequency subunit, and send the seventh signal to the second radio frequency subunit;
wherein the first radio frequency subunit is further configured to receive the sixth signal from the filter, and demodulate the sixth signal into a sixth analog baseband signal; 
wherein the second radio frequency subunit is configured to receive the seventh signal from the filter, and demodulate the seventh signal into a seventh analog baseband signal.
Lum also describes RF circuitry for simultaneously receiving different frequency band transmission (title), further describing:
a filter (fig. 6 & para. 53, duplexer 68 comprising low-band filters FLB & high-band filter FHB) ; and
a second radio frequency subunit (fig. 6 & para. 77, second transceivers of the two transceivers 154);
wherein the filter is configured to receive a third carrier aggregation signal from the second antenna;
wherein the first radio frequency subunit is further configured to receive the sixth signal from the filter, and demodulate the sixth signal into a sixth analog baseband signal; 
wherein the second radio frequency subunit is configured to receive the seventh signal from the filter, and demodulate the seventh signal into a seventh analog baseband signal (fig. 6, antenna 40C may comprise 1+ antennas (fig. 2 & para. 18 or 47), the duplexer 68 which filters incoming [third] carrier aggregation signal to divide the [third] carrier aggregation signal into a sixth signal (fig 6, PL) and a seventh signal (fig. 6, PH), send the sixth signal to the first radio frequency (RF) subunit (fig. 6 & para. 77, low-band signal sent to RX1 of transceiver 1 (first RF subunit)), and send the seventh signal to the second radio frequency subunit high-band signal sent to RX2 of transceiver 3 (second RF subunit)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the RF circuitry of ‘101 to further comprise a filter and a second RF subunit so that first & second RF subunits receive sixth & seventh signal baseband signal for demodulation as in Lum.
The motivation for combining the teachings is that this provides an improved circuitry for routing signals between RF transceiver ports and antenna structures in the wireless device (Lum, para. 8).
Regarding claim 13, ‘101 and Lum combined describe:
wherein the sixth signal and the seventh signal are in different frequency bands (Lum, fig. 6, high-band signal & low-band signal derived at duplexer 68 from the antenna-received aggregated signal)
Regarding claim 14, ‘101 and Lum combined describe:
wherein the filter is a surface acoustic wave (SAW) filter (claim 4, or Lum para. 46).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. patent No. 9,526,101 in view of Fernanado, and further in view of Lum.
Regarding claim 16, ‘101 and Fernando combined fail to further explicitly describe:
a fourth switch and a third radio frequency subunit; 
wherein the second duplexer is configured to filter the fourth carrier aggregation signal to produce a seventh signal and input the seventh signal to the fourth switch; wherein the fourth switch is configured to couple the seventh signal from the second duplexer to the third radio frequency subunit; wherein the third radio frequency subunit is configured to receive the seventh signal from the fourth switch, and demodulate the seventh signal into a seventh analog baseband signal.
Lum also describes RF circuitry for simultaneously receiving different frequency band transmission (title), further describing:
a fourth switch and a third radio frequency subunit (fig. 3 & para. 48-50, switching circuitry 38 is recited to have plural (also depicted as “…” in fig. 3) TXs & RXs, and switching circuitry 64 is recited to have plural switches feeding into corresponding T; & RX. An alternative mapping may be additional switches 102/104/106 depicted in fig. 6),
wherein the second duplexer is configured to filter the fourth carrier aggregation signal to produce a seventh signal and input the seventh signal to the fourth switch; wherein the fourth switch is configured to couple the seventh signal from the second duplexer to the third radio frequency subunit; wherein the third radio frequency subunit is configured to receive the seventh signal from the fourth switch, and demodulate the seventh signal into a seventh analog baseband signal (fig. 6, second duplexer 54 filters port-aggregation signal comprising carrier and passes to switch 106 (para. 69), which is passed to a [tertiary] transceiver 154 (see fig. 3: can be the third/fourth/et al transceiver).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the RF circuitry of ‘101 to further comprise a fourth switch and a third radio frequency subunit to filter the fourth carrier aggregation signal to produce a seventh signal for the third radio frequency subunit as in Lum.
The motivation for combining the teachings is that this provides an improved circuitry for routing signals between RF transceiver ports and antenna structures in the wireless device (Lum, para. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Negus (US 2013/0272217) & (US 2013/0100897) each describing structural intrinsic of a backhaul radios (fig. 2-3 & 11-12), Khlat (US 2014/0342678) describing front end architecture for carrier aggregation (title & fig. 3, 5-6), Rousu (US 2014/0295775) describing a switch arrangement in a RF transmitter (fig. 3-13), Negus (US 2013/0343440) describing intelligent backhaul radio with zero division duplexing & its prior art (fig. 3), Wu (US 2013/0077606) describing TDD & having predefined # of timeslots for UL & another predefined # of timeslots for DL (abstract), Lenzo (US 6,587,444) describing a RF carrier of 1st frequency & another RF carrier of 2nd frequency where each carrier provides N-timeslots TDMA data stream (abstract), and Briand (US 2002/0164986) describing transmitting DL data on a first channel in selected time slots within time frames and at a first frequency; receiving uplink data on a second channel in selected time slots within time frames and at a second frequency; and transmitting or receiving further data on a third channel at a third frequency, in timeslots in which data is not sent on the first channel nor the second channel (claim 5 or 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469